t c memo united_states tax_court robert emmett robertson iii petitioner v commissioner of internal revenue respondent docket no filed date p and r filed stipulations that resolved most of the issues in this case r conceded the issues not resolved by the stipulations p asks us to characterize certain items as business income sched c rather than sched b interest_income the characterization of these items will not change p’s deficiency held we decline to hold that the items in question are business income robert emmett robertson iii pro_se robert fe williams jr for respondent - - memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in individual income_tax and additions to tax under sec_6651 late filing of tax_return and a negligence etc against petitioner as follows additions to tax_year deficiency sec_6651 sec_6653 sec_6653 sec_6653 dollar_figure dollar_figure big_number dollar_figure dollar_figure interest on dollar_figure big_number interest on big_number big_number interest on big_number big_number interest on big_number after concessions’ the issue for decision is whether a certain income item for and a certain income item for should be treated as income from trades_or_businesses or as interest_income not from trades_or_businesses findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference ‘unless indicated otherwise all section references are to sections of the internal_revenue_code of as in effect for the years in issue the parties filed two sets of stipulations with a total of paragraphs resolving numerous issues at trial respondent orally conceded all the additions to tax and all the remaining matters in dispute except for the issue for decision in this opinion when the petition was filed in the instant case petitioner resided in baltimore maryland procedural history the instant case was first calendared for trial at a trial session beginning date petitioner’s date continuance motion was granted because of petitioner’s representations as to his health status the case was then calendared for trial at the baltimore maryland trial session beginning date at the date trial session petitioner orally moved that the case be continued and that the place of trial be moved from baltimore to washington d c respondent did not object to this motion the case was continued the place of trial was changed to washington d c and jurisdiction of the instant case was retained by the same division of the court after a series of telephone calls to assist the parties to either settle or sharpen the unsettled issues on date the case was calendared for trial at the washington d c trial session beginning date at the date calendar call petitioner asked that the case be set for trial at the end of the 2-week session on date the case was recalled for trial the parties filed two sets of stipulations with a total of paragraphs these stipulations disposed of substantially_all the q4e- issues respondent then orally conceded all the additions to tax a partnership loss item and a capital_loss item resulting in a carryover to respondent’s counsel represented that this disposed of all the issues except that petitioner had advised him approximately five minutes ago of an intent to raise another issue after some discussion as to petitioner’s contentions the following colloquy occurred the court you were prepared --- today was supposed to be the trial so you were prepared to offer whatever evidence you need to offer on this matter or do you think that the evidence in the record is sufficient to enable you to make your argument mr robertson i think what we have entered on the record is sufficient yes i do petitioner then filed a motion for continuance to remedy discovery improperly denied petitioner a motion for continuance due to difficulty stipulating a motion for continuance to subpoena witnesses necessitated by belated denial of transcript a motion for continuance to obtain transcript evidence improperly denied petitioner and a motion to set_aside results of hearing made defective by lack of transcript after oral argument the court denied all of these motions for reasons set forth in the transcript of proceedings the dispute on his tax_return petitioner reported dollar_figure as income on a schedule c under the business name project identification team the parties’ stipulations include the following for the petitioner received interest_income in the amount of dollar_figure from fidelity investments for the petitioner reported as gross_receipts on his tax_return schedule c dollar_figure of the dollar_figure interest_income which he received from fidelity investments for the petitioner did not report anywhere on his tax_return the remaining dollar_figure dollar_figure -- dollar_figure dollar_figure in interest_income received from fidelity investments for the dollar_figure reported by petitioner on his schedule c as gross_receipts was actually interest_income for the petitioner received dollar_figure in interest_income from fidelity investments opinion petitioner contends that certain income from fidelity investments dollar_figure for dollar_figure for should be treated as schedule c business income rather than schedule b nonbusiness interest_income -- - respondent contends that petitioner has failed to carry his burden_of_proof and that the matters are not properly before the court we agree with respondent’s conclusion and in part with respondent’s analysis firstly at trial we repeatedly asked petitioner whether the change in characterization of the income would make any difference to the decision to be entered for any of the years in the instant case neither at trial nor on brief did petitioner direct our attention to any way in which the decision would be affected and the court has not found in the record any way in which the decision would be affected except to possibly increase a deficiency because of self-employment_tax under these circumstances we decline to determine in the instant case whether the income items are properly schedule c items see 98_tc_590 64_tc_589 secondly petitioner has not directed our attention to and we have not found any evidence in the record from which we might fairly conclude that it is more_likely_than_not that either of petitioner’s fidelity investment_income items for and is income from a trade_or_business then carried on by petitioner thirdly the parties’ stipulations explicitly provide that the income item reported by petitioner as schedule c gross - receipts was actually interest_income the parties seem to read the stipulation as to the item the same way we conclude that justice does not reguire us to relieve petitioner from the effect of the parties’ stipulations see rule e tax_court rules_of_practice and procedure 90_tc_630 time after time petitioner has interposed objections or new considerations which have had the effect of delaying resolution of the instant case and only rarely have affected the decision to be entered petitioner stated that the matters dealt with in this opinion were raised after discussion with an unnamed tax adviser notwithstanding petitioner’s frequent protestations about his inability to understand the tax laws and our agreement with him that much of the internal_revenue_code would challenge an ebinstein we are satisfied from our observations of petitioner that he has a reasonably good understanding of the essentials of those code provisions that apply to him under these circumstances if petitioner proceeds ina like manner ina future case he should understand that the court may be inclined to give serious consideration to imposition of a penalty under sec_6673 petitioner may not be then able to hide behind the asserted advice of his unnamed tax adviser to give effect to the parties’ stipulations and respondent’s concessions decision will be entered under rule
